Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/753,236 TELESCOPIC POLE LOCKING AND DAMPING MECHANISM filed on 2/24/2022.  Claims 1-7, 9-20 and 22-25 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 2/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-20 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “retraced” in claim 1 is used by the claim to mean “retracted,” while the accepted meaning is “to go back over as in retracing ones steps” The term is indefinite because the specification does not clearly redefine the term.
With regards to claim 7, “and/or” is indefinite. 
Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 13-16, 18, 19 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 10,051,930 to Heim.
	With regards to claim 1, the patent to Heim discloses a telescopic tubular couple (2, 3) configured with an inner segment slidingly received through an outer segment of the telescopic tubular couple; and a locking and damping mechanism (1) having a housing (16) articulated at a bottom portion of the inner segment, the housing comprising a locking stud chamber (23) accommodating at least one locking stud (11) biased to laterally project from the housing through a stud opening disposed in register at the bottom portion of the inner segment, and a damping chamber (37) accommodating at least one friction enhancing member (51, 52, 6) normally projecting from the housing and configured for sliding engagement about an inside surface of the outer segment; and the telescopic tubular couple is configurable between a closed position at which the inner segment is retraced and at least partially received within the outer segment and wherein the at least one locking stud is disengaged from a locking opening at the outer segment, though remains projecting through the stud opening, and at least one open, expanded position, at which the inner segment is at least partially withdrawn from the outer segment and wherein the at least one locking stud is engaged within the locking opening at a top portion of the outer segment; and wherein displacing the telescopic tubular couple between the open position and the closed position entails friction forces between the at least one friction enhancing member and the inside surface of the outer segment (See Figure 11 d).
	With regards to claim 3, Heim teaches wherein the damping chamber is configured with two coaxially disposed friction enhancing members (51, 52), laterally biased at opposite directions.
	With regards to claim 4, Heim teaches wherein the at least one friction enhancing member is displaceable along a second axis intersecting a longitudinal axis of the telescopic tubular couple.
	With regards to claim 5, Heim teaches wherein the housing is configured with external supports (13, 14) for positioning and stabilizing the housing within the bottom portion of an inner segment of a telescopic tubular couple.
With regards to claim 6, Heim teaches wherein the at least one locking stud is configured for displacement between a normally outward projecting position, and a retracted position. 
With regards to claim 7, Heim teaches wherein the at least one locking stud and/or the at least one friction member is configured for snap mounting within the housing.
With regards to claim 13, Heim teaches wherein the at least one friction enhancing member is biased into lateral projection by a friction enhancing biasing member disposed within the damping chamber of the housing.
With regards to claim 14, Heim teaches wherein the at least one friction enhancing member is configured with a friction enhancing portion extending parallel to the inside surface of the outer segment and configured for engaging the inside surface of the outer segment of the telescopic tubular couple.
With regards to claim 15, Heim teaches wherein an aligning arrangement (6, 30) is configured for preventing rotation of any one of the inner segment and the outer segment about the longitudinal axis of the telescopic tubular couple.
With regards to claim 16, Heim teaches wherein the housing of the locking and damping mechanism is configured with at least a portion having a cross- section similar to the bottom portion of the inner segment, and configured for snug receiving therein.
With regards to claim 18, Heim teaches wherein the housing of the locking and damping mechanism is integral with, or articulatable to, the inner segment of a telescopic tubular couple.
With regards to claim 19, Heim teaches wherein a pair of oppositely disposed friction enhancing members are coaxially disposed within the damping chamber of the housing, and operating in opposite senses against a common biasing member.
With regards to claim 23, Heim teaches wherein displacement of the telescopic tubular couple into at least the closed position, generates friction forces caused by the at least one friction enhancing member displacing against the inside surface of the outer segment, the friction forces resulting in damping axial displacement speed and preventing spontaneous displacement of the inner segment with respect to the outer segment.
With regards to claims 24 and 25, Heim teaches a utility unit and a telescopic pole assembly.






Allowable Subject Matter
Claims 2, 9-12, 17, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 2, the prior art does not teach wherein the locking stud chamber is configured with two coaxially disposed locking studs, laterally biased at opposite directions.
With regards to claim 9, the prior art does not teach wherein at least the locking stud chamber of the housing of the locking and damping mechanism is disposed within the inner segment of a telescopic tubular couple, and wherein the inner segment is configured with a corresponding stud opening for each of the at least one locking studs, the stud openings disposed in register with the locking studs.
With regards to claim 10, the prior art does not teach wherein the housing is articulated within the bottom portion of an inner segment of a telescopic tubular couple, by the at least one locking stud projecting through the stud opening at the bottom portion of the inner segment.
With regards to claim 11, the prior art does not teach wherein the damping chamber is disposed within the inner segment of the telescopic tubular couple, whereby the inner segment is configured with a corresponding opening for each of the at least one friction enhancing member, the openings disposed in register with the friction enhancing member.
With regards to claim 12, the prior art does not teach wherein the at least one locking stud is biased into lateral projection by a biasing member disposed within the locking stud chamber of the housing.
With regards to claim 17, the prior art does not teach wherein axial displacement of the inner segment into the open, extended position, entails sliding displacement of the at least one locking stud along at least a portion of the inside surface of the outer segment, until it snaps into locking engagement within the corresponding locking opening.
With regards to claim 20, the prior art does not teach, wherein locking of the telescopic tubular couple at the open position is spontaneously facilitated by snap engagement of the at least one stud into the locking openings configured at the outer segment, wherein such locking takes place upon axial extraction of the inner segment with respect to the outer segment, however when the locking stud extends opposite and in register with the locking opening and with the stud opening.
With regards to claim 22, the prior art does not teach wherein unlocking the telescopic tubular couple takes place by depressing the at least one stud projecting through the locking opening so as to disengage therefrom, however not beyond the stud opening, thereby facilitating axial displacement of the inner segment with respect to the outer segment.  
	
Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        12/5/22